UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Advantaged Global Shareholder Yield Fund As of 7-31-14 (Unaudited) Shares Value Common Stocks 95.7% (Cost $116,962,089) Australia 3.1% BHP Billiton, Ltd. 19,850 704,803 Commonwealth Bank of Australia 9,162 706,663 Telstra Corp., Ltd. 317,600 1,610,581 Westpac Banking Corp. 22,900 728,221 Belgium 0.6% Anheuser-Busch InBev NV 6,400 690,769 Canada 4.8% BCE, Inc. 54,100 2,450,092 Potash Corp. of Saskatchewan, Inc. (C) 34,300 1,217,307 Rogers Communications, Inc., Class B 26,800 1,046,585 Shaw Communications, Inc., Class B 42,900 1,051,303 France 7.8% Electricite de France SA 54,500 1,760,558 Sanofi 8,700 913,420 SCOR SE 35,000 1,125,908 Total SA 34,100 2,199,268 Vinci SA 29,200 2,015,177 Vivendi SA (I) 57,380 1,440,138 Germany 6.3% Allianz SE 4,900 815,782 BASF SE 15,300 1,583,457 Daimler AG 15,900 1,312,047 Deutsche Post AG 19,300 617,497 Deutsche Telekom AG 117,700 1,909,994 Muenchener Rueckversicherungs AG 6,600 1,400,336 Italy 1.9% Terna Rete Elettrica Nazionale SpA 439,600 2,311,940 Netherlands 2.3% Royal Dutch Shell PLC, ADR (C) 24,780 2,027,747 Wolters Kluwer NV 25,560 708,173 Norway 3.0% Orkla ASA 112,900 1,021,923 Statoil ASA 37,500 1,071,546 Yara International ASA 34,300 1,567,249 Philippines 0.7% Philippine Long Distance Telephone Company, ADR (C) 11,100 780,996 Sweden 0.9% Svenska Handelsbanken AB, Class A 22,600 1,088,425 Switzerland 3.9% Nestle SA 9,400 695,976 Novartis AG 13,500 1,174,481 Roche Holding AG 3,000 870,617 Swisscom AG 3,500 1,943,202 1 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-14 (Unaudited) Shares Value United Kingdom 21.5% AstraZeneca PLC, ADR (C) 10,253 746,316 BAE Systems PLC 252,200 1,817,593 British American Tobacco PLC 24,200 1,417,693 Centrica PLC 219,800 1,145,259 Compass Group PLC 89,976 1,466,119 Diageo PLC, ADR 4,500 540,990 GlaxoSmithKline PLC 84,700 2,041,163 Imperial Tobacco Group PLC 86,400 3,740,595 National Grid PLC 178,200 2,538,144 Pearson PLC 54,600 1,050,224 Severn Trent PLC 36,000 1,174,424 SSE PLC 116,300 2,856,208 Unilever PLC 20,870 901,720 United Utilities Group PLC 152,300 2,282,750 Vodafone Group PLC 498,100 1,658,718 WM Morrison Supermarkets PLC 182,400 517,706 United States 38.9% AbbVie, Inc. (C) 16,600 868,844 Altria Group, Inc. 55,500 2,253,300 Ameren Corp. (C) 33,700 1,295,765 Apple, Inc. 12,600 1,204,182 Arthur J. Gallagher & Company (C) 14,500 652,500 AT&T, Inc. (C) 64,400 2,291,996 Automatic Data Processing, Inc. (C) 9,100 739,921 CenturyLink, Inc. 55,400 2,173,896 CME Group, Inc. (C) 14,960 1,106,142 ConocoPhillips (C) 15,000 1,237,500 Deere & Company 7,400 629,814 Dominion Resources, Inc. (C) 9,400 635,816 Duke Energy Corp. (C) 26,250 1,893,413 E.I. du Pont de Nemours & Company 10,750 691,333 Emerson Electric Company 10,600 674,690 Johnson & Johnson 7,300 730,657 Kimberly-Clark Corp. (C) 10,300 1,069,861 KLA-Tencor Corp. (C) 10,300 736,347 Lockheed Martin Corp. (C) 9,500 1,586,215 Lorillard, Inc. (C) 36,650 2,216,592 Mattel, Inc. (C) 27,540 975,605 McDonald's Corp. 7,600 718,656 Merck & Company, Inc. (C) 19,400 1,100,756 Microchip Technology, Inc. (C) 17,900 805,858 Microsoft Corp. (C) 18,700 807,092 People's United Financial, Inc. 61,020 886,010 PepsiCo, Inc. (C) 7,800 687,180 Philip Morris International, Inc. 17,700 1,451,577 PPL Corp. (C) 55,300 1,824,347 R.R. Donnelley & Sons Company (C) 52,100 904,456 Regal Entertainment Group, Class A (C) 44,200 860,132 Reynolds American, Inc. (C) 38,790 2,166,422 TECO Energy, Inc. (C) 79,800 1,393,308 The Coca-Cola Company 21,300 836,877 The Dow Chemical Company (C) 23,200 1,184,824 The Southern Company (C) 39,080 1,691,773 Verizon Communications, Inc. (C) 45,039 2,270,882 Waste Management, Inc. (C) 15,100 677,839 Wells Fargo & Company 19,600 997,640 2 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-14 (Unaudited) Shares Value Preferred Securities 0.8% (Cost $854,267) United States 0.8% MetLife, Inc., Series B, 6.500% (C) 38,600 985,072 Yield (%) Shares Value Short-Term Investments 2.8% (Cost $3,442,942) Money Market Funds 1.5% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 1,839,942 1,839,942 Par value Value Repurchase Agreement 1.3% Repurchase Agreement with State Street Corp. dated 7-31-14 at 0.000% to be repurchased at $1,603,000 on 8-1-14, collateralized by $1,645,000 Federal Home Loan Mortgage Corp., 1.100% due 10- 5-17 (valued at $1,638,831, including interest) $1,603,000 1,603,000 Total investments (Cost $121,259,298)† 99.3% Other assets and liabilities, net 0.7% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing. (C) A portion of this security is segregated as collateral for options. Total collateral value at 7-31-14 was $30,002,916. (Y) The rate shown is the annualized seven-day yield as of 7-31-14. † At 7-31-14, the aggregate cost of investment securities for federal income tax purposes was $121,948,263. Net unrealized depreciation aggregated $2,132,428, of which $2,551,875 related to appreciated investment securities and $4,684,303 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 7-31-14: Utilities 18.9% Consumer Staples 16.7% Telecommunication Services 16.2% Financials 8.7% Industrials 7.4% Health Care 7.0% Consumer Discretionary 6.8% Materials 5.8% Energy 5.4% Information Technology 3.6% Short-Term Investments & Other 3.5% Total 100.0% 3 Tax-Advantaged Global Shareholder Yield Fund As of 7-31-14 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
